Citation Nr: 1435532	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, to which the claims file had been temporarily brokered for adjudication.  The claims file has since returned to the original jurisdiction of the RO in Roanoke, Virginia.

In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceeding is of record.

In April 2012, the Board determined that new and material evidence had been received to reopen the Veteran's previously denied claim for service connection for low back disorder.  The Board then remanded the reopened claim to the agency of original jurisdiction (AOJ).   In May 2013 the Board once again remanded the Veteran's claim for further development.  In December 2013 the Board sent the Veteran's claim file for a VHA medical opinion that was rendered in January 2014. 

A review of the paperless, electronic (Virtual VA) claims processing system  reveals additional VA treatment records that have been reviewed by the AOJ in the May 2013 supplemental statement of the case (SSOC) and by the Board.  

In May 2014 the Veteran submitted additional VA treatment records, while the Veteran did not submit a waiver of AOJ the Board finds that the records are duplicative of evidence already submitted; therefore, the Veteran is not prejudiced from the Board adjudicating the appeal.  The Board further discusses the basis for this finding below.




FINDING OF FACT

A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, January 2008 and April 2012 letters advised the Veteran of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally the January 2008 and April 2012 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  After the April 2012 notification letter, the claim on appeal was readjudicated, and thus, the timing notice error has been cured.  See Prickett v. Nicholson, 20 Vet .App. 370, 376 (2006).

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran was afforded VA examinations in June 2012 and May 2013 and the Veteran's claims file was sent for a VHA opinion in December 2013, the VHA opinion was rendered in  January 2014.  The Board finds that the January 2014 VHA opinion is adequate to decide the issue on appeal.  This January 2014 VHA opinion adequately address the questions before the Board, and provide medical etiology opinions based on a correct factual background.  The Board is cognizant that in the January 2014 VHA opinion, the clinician indicated that he would be open to reviewing additional evidence, to include MRIs, if they existed.  Subsequently, the Veteran submitted a copy of an MRI.  Considering the clinician's full opinion, the MRI evidence he was referencing as relevant to reconsidering his opinion regarding etiology referred to MRIs taken close in time to the in-service back injury.  The MRI the Veteran recently submitted is dated in April 2013 (19 years after separation from service) and is duplicative of prior MRI evidence of record.  

Therefore, in the Board's judgment, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met.  That is, the Board finds that there is not additional evidence of the type that requires additional development of this claim or additional review by the Agency of Original Jurisdiction (AOJ).

In April 2012 and May 2013 the Board remanded the issue on appeal.  In April 2012 the Board remanded to obtain outstanding treatment records, to afford the Veteran a VA examination, and for the RO to readjudicate the Veteran's claim.  The RO obtained outstanding treatment records as noted in the March 2013 SSOC, the Veteran was afforded a VA examination in June 2012, and the RO readjuicated the Veteran's claim in the March 2013 SSOC.  In May 2013 the Board once again remanded in order to obtain outstanding treatment records, to obtain a VA medical opinion, and for the RO to readjudicate the Veteran's claim.  The RO obtained the VA treatment records, in May 2013 a VA medical opinion was rendered, and the RO readjudicated the Veteran's claim in the May 2013 SSOC.  In December 2013 the Board sent the Veteran's claim for a VHA medical opinion that was rendered in January 2014.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in August 2011, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2011 hearing, the undersigned Acting Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her back disorder, the type and onset of symptoms, and her contention that her military service caused her back disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   After the Veteran's hearing, the Board remanded for further development in order to provide an opportunity for the Veteran to identify any additional records and obtain additional VA treatment records.

Additionally, while on remand, the Veteran was afforded VA examinations in June 2012 and May 2013 and VHA medical opinion was rendered in January 2014 so as to determine the nature and etiology of her back disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified that her current low back disorder is due to her military service.  Her service treatment records reflect that the Veteran reported injuring her back when she fell down the steps in February 1988; she was diagnosed with mechanical back pain.  In March 1988 the Veteran was put on a profile for a strained low back.  In January 1990 it was noted that she had a history of low back pain due to trauma since injury in 1988; it was also noted that she currently had low back pain after lifting a heavy generator and she was assessed with lumbosacral strain with bony tenderness and history of the same.  In a December 1993 Report of Medical History she stated that she had recurrent back pain and swollen or painful joints; she was diagnosed with mechanical low back pain. 

The Veteran was afforded a VA examination in June 2012.  The VA examiner stated that the Veteran met the diagnostic criteria for mild disc degeneration, L2/3 through L4/5; L4/5 and left foraminal L3/4 disc bulges, and mild spondylosis.  The VA examiner stated that there "was no supporting documentation" for any lower back disorder in the Veteran's claims file.  As previously noted in the Board remands, this examiner's opinion was inadequate based on the reliance on the lack of medical documentation, instead of consideration of all the evidence of record including the lay statements of record.

In May 2013 a VA examination opinion was rendered and the Veteran was diagnosed with low back pain.  The VA physician opined that the Veteran's current lumbar spine disorder was less likely as not incurred in or caused by an in service event.  

In December 2013 the Board requested a VHA opinion.  In January 2014 the VHA examiner stated that one of the most common complaints of the general population involves lower back pain and pain down the leg and that the general public will have these symptoms throughout their lifetime; these symptoms can be intermittent or with waxing and waning characteristics, some are singular attacks with no relapses, and some will have periods of back pain that then go into remission.  It was further stated that degenerative diseases of the spine were ubiquitous in the population after 25 to 30 years old; the majority of cases in individuals in the 45 to 50 year age range are merely incidental findings with symptoms that are unassociated with any permanent, unresolving, and/or disabling conditions.   The VHA examiner focused on the 1988 in-service injury; he stated that there was no defined structural confirmed injury and there was no neurological deficit or radicular symptoms.  It was stated that the Veteran had intermittent complaints of lumbar back pain that were non-specific.  

He stated that he could not find any "objective" data to make the conclusion that the 1988 event being causative to any permanent and protracted lumbar condition.  He stated that with better than 50% medical probability, the 1988 event as documented was not of the magnitude to be the etiology of the chronic lumbar pain, as noted by the Veteran's subjective reports.   He also stated that there may be other sources independent of the 1988 event causing her skeletal muscular problems such as immune complex arthritis.  

As discussed above, the Veteran had in-service treatment for a low back disorder and she has current low back diagnoses of mild disc degeneration, disc bulges, and mild spondylosis.  Therefore, the remaining inquiry is whether the Veteran's current low back disorder is related to her military service.  In this regard, the Board notes that there are three medical opinions of record (June 2012 VA examination opinion, May 2013 VA examination opinion, and January 2014 VHA opinion) and they are all against the Veteran's claim.  The Board finds that the June 2012 and May 2013 VA examination opinions are not probative because both VA examiners failed to acknowledge the Veteran's in-service treatment and complaints for her low back disorder.

However, the Board finds that the January 2014 VHA examiner's opinion is probative because such opinion was based upon consideration of the Veteran's documented history, including her service treatment records, her post-service history, and her assertions.  Moreover, the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VHA examiner's opinion.  Significantly, neither the Veteran nor her representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  That is, the clinician considered the factual history of this appeal and found that, from a medical standpoint, the acknowledged in-service incident and symptoms did not lead to any currently diagnosed back/spine disability.  

The Board notes the Veteran's assertions that she has experienced a continuity of back pain since service.  In this regard, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board has considered the Veteran's lay assertions that her current back disorder is related to her military service, to include an in-service fall; however, as a lay person, she is not competent to render such a complex medical opinion.  In this regard, she is competent to describe an in-service injury, such as a fall, as well as her current back pain; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, she is not competent to render such a complex medical opinion.  

Further in this regard, diagnosing a back disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the spine.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It was on the basis of her lay assertions that the Board sought a medical opinion that addressed the complete evidence of record.  As noted, the Board finds that the January 2014 VHA opinion constitutes such an opinion.

Further, although the Board has considered the Veteran's contentions of a continuity of symptomatology, assuming that the Veteran's diagnoses includes one that constitutes arthritis (and thus, that she has a chronic disability as defined by 38 C.F.R. §§ 3.307, 3.309), as discussed above, the competent evidence does not indicate a link between a current disability and the injury in service, to include these contentions of continuous back pain.  In addition, as noted in the prior Board remands, there is evidence of other disabilities that are not currently part of the claim in appellate status that could be the source of the same pain, to include fibromyalgia.  The Board has previously referred this claim for adjudication by the AOJ.

Therefore, the Board finds that service connection for a low back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for low back disorder is denied. 



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


